Citation Nr: 0018544	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for residuals of 
frostbite of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to January 
1946.  

The appeal arises from the May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO 
determined that the veteran had failed to submit the 
requisite new and material evidence needed to reopen a claim 
for service connection for residuals of frostbite of the 
feet. 

In the course of appeal, the veteran and his son testified 
before a hearing officer at the RO in April 1999.  A 
transcript of that hearing is included in the claims folder.  

FINDINGS OF FACT

1.  Service connection for residuals of frozen feet (also 
classified as bilateral trench foot) was denied by the RO in 
July 1970. 

2.  The veteran did not file a notice of disagreement within 
one year of the August 12, 1970 letter from the RO notifying 
him of the determination made.  

3.  Evidence received since the last final decision by the RO 
in July 1970 is not so significant, either by itself or 
together with all the evidence of record, that it must be 
considered to fairly decide the merits of the veteran's claim 
for service connection for residuals of frostbite of the 
feet.

CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's last final decision denying service connection for 
residuals of frostbite of the feet; the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 and Supp 
1999); 38 C.F.R. § 3.156 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability which is 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110 (West 1991).  

The veteran's service form WD AGO 53-55 informs that the 
veteran served in the Rhineland, Ardennes, and Central Europe 
during World War II, receiving citations and decorations 
including the Combat Infantryman's Badge and the European 
African Middle Eastern Campaign Medal with three Bronze 
Stars.  

Service medical records reflect that the veteran was treated 
with multiple weeks of hospitalization in January 1945 in 
Oxford, England, for trench foot.  A January 1945 
hospitalization report informs that the veteran was in the 
parachute infantry and was stationed in Belgium when his feet 
began to bother him.  He was noted to have been on the front 
line for ten days.  The exposure consisted of cold and wet 
feet due to wet snow soaking through shoes, with exposure for 
three to four days after onset of symptoms, but without 
direct immersion.  Symptoms in January 1945 included 
anesthesia, pain, slight edema, and erythema in both feet, 
and one blister at the dorsum of the left third toe.  Motion 
was noted to be moderately painful.  Moderately severe trench 
foot of both feet was diagnosed.  Slight swelling of feet was 
noted to be still present in February 1945, though without 
tenderness.  

A service discharge examination in January 1946 noted the 
veteran's history of bilateral trench foot in January 1945.  
Upon examination the veteran's feet were normal.  

The veteran submitted a claim for service connection for 
residuals of frostbite of both feet in April 1970. 

Upon VA examination in July 1970 the veteran complained of 
aching and throbbing of his feet at night for the prior two 
years, with walking helping to alleviate that pain.  A 
peripheral vascular examination was performed with 
oscillometric and skin temperature readings indicating normal 
peripheral arterial circulation.  Upon physical examination, 
the feet had good peripheral pulses, no color change in 
dependent position, good skin temperature, and no swelling.  
The diagnosis was "[n]o disease found."

The RO in a July 1970 decision denied the veteran's claim of 
entitlement to service connection for residuals of frostbite 
of the feet on the basis of no current diagnosis of disease.  
That decision became final because the veteran failed to 
timely submit a notice of disagreement.  

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, once a denial of service connection has become final, 
the claim cannot subsequently be reopened unless new and 
material evidence has been presented.  The Board must perform 
a two-step analysis when the veteran seeks to reopen a claim 
based on new evidence.  First, the Board must determine 
whether the evidence is "new and material."  Second, if the 
Board determines that the claimant has produced new and 
material evidence, the claim is reopened and the Board must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

In this case, the last final decision was the July 1970 RO 
decision denying the claim.  Since that time the veteran has 
provided a written statement and testimony at an April 1999 
hearing before a hearing officer at the RO.  Also added to 
the record have been VA outpatient treatment records from 
June 1998 to August 1998, and a newspaper article listing the 
veteran as a war casualty.  

In an April 1998 statement the veteran reported having severe 
problems with his feet since discharge from service, with his 
feet swelling, turning red, stinging, itching, and burning 
much of the time.  He added that his feet were bothered by 
cold weather, and he had to wear oversized shoes.  

The veteran's wife also submitted a statement in April 1998 
informing that she had been the veteran's wife for over 56 
years.  She stated that the veteran has had severe problems 
with his feet since discharge from service.  She reiterated 
the difficulties with the veteran's feet reported by the 
veteran in his April 1998 statement. 

In a June 1998 statement the veteran reported that he still 
suffered from pain in his feet and poor circulation in his 
lower extremities.  

At the April 1999 hearing the veteran testified that he had 
seen physicians post service for residuals of frostbite in 
the 1950's, but that none of these records were available.  
He testified, in effect, that he has had persistent symptoms 
dating from service.  He testified that currently his feet 
ached when he lies down such that he can hardly walk in the 
morning, and he cannot walk in his bare feet and had to put 
shoes on.

One of the submitted VA outpatient treatment records dating 
from June to August, 1998, notes the veteran's history of 
frostbite, but makes no current diagnosis of the disorder or 
residuals thereof.  The examiner only noted, among other 
current findings, trace edema in the extremities.  The 
examiner diagnosed status post angioplasty, chest wall pain, 
and status post peptic ulcer disease.  Residuals of frostbite 
were not diagnosed.  

Reviewing the record as a whole, the Board concludes that the 
evidence added to the record since the last prior final 
denial in July 1970 is new in the sense that it includes 
evidence and hearing testimony not previously of record, but 
is not material because it fails to establish the current 
existence of residuals of frostbite of the feet.  At the time 
of the previous denial in July 1970 there was no clinical 
evidence of current residuals of frostbite of the feet.  The 
clinical picture as presented in the claims folder has not 
changed since July 1970.  There never was a question but that 
the veteran sustained frozen feet in service.  The problem in 
1970 and currently is the absence of medical evidence of the 
existence of residuals of frozen feet.  

In the absence of new and material evidence, the veteran's 
request to reopen the claim for service connection for 
frostbite of the feet must be denied.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for residuals of 
frostbite of the feet is not reopened, and the appeal is 
denied.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 

